In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00414-CV
     ___________________________

             EX PARTE D.R.



  On Appeal from the 362nd District Court
          Denton County, Texas
       Trial Court No. 19-6118-362


   Before Gabriel, Kerr, and Birdwell, JJ.
  Memorandum Opinion by Justice Gabriel
                           MEMORANDUM OPINION

       Appellant has filed a notice of appeal seeking to appeal the trial court’s

purported order denying expunction.

       By letter dated November 13, 2019, we notified the parties of our concern that

we lack jurisdiction over this appeal because the trial court clerk had informed us that

the trial judge had not signed a final order in this case. See Tex. R. App. P. 26.1(a),

27.1(a).   We requested that the parties submit a copy of the signed order that

Appellant seeks to appeal by December 3, 2019, and cautioned that any failure to do

so would result in our dismissal of the appeal. See Tex. R. App. P. 42.3(a), 43.2(f),

44.3, 44.4(a)(2).

       While Appellant filed a timely response to our letter, he did not provide us with

a copy of the signed order. Instead, Appellant points us to a docket entry in the trial

court that states: “Final Hearing on Expunction.          State appeared and opposed

expunction. Petitioner failed to appear. Denied Expunction. BMc.” That docket

entry does not constitute an appealable written order. See Ex parte Salim, Nos. 02-19-

00009-CR, 02-19-00010-CR, 2019 WL 490516, at *1 (Tex. App.—Fort Worth Feb. 7,

2019, no pet.) (per curiam) (mem. op., not designated for publication) (“[A] docket

entry, even one signed by the trial judge, is not an appealable written order.”); State v.

Cox, 235 S.W.3d 283, 285 (Tex. App.—Fort Worth 2007, no pet.) (“It is well settled

that a docket sheet entry is not an order.”); see also In re Bill Heard Chevrolet, Ltd.,

209 S.W.3d 311, 315 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding)
                                            2
(“Docket-sheet entries are inherently unreliable because they lack the formality of

orders and judgments.”).

      Without a signed final order, we lack jurisdiction to consider this appeal, and

we therefore dismiss it. See Tex. R. App. P. 42.3(a), 43.2(f); Ex parte J.C., No. 02-18-

00169-CV, 2018 WL 4140640, at *1 (Tex. App.—Fort Worth Aug. 30, 2018, no pet.)

(mem. op.) (per curiam) (dismissing appeal of trial court’s “expunction dismissal”

where record did not contain a signed final order).


                                                      /s/ Lee Gabriel

                                                      Lee Gabriel
                                                      Justice

Delivered: December 19, 2019




                                           3